not provide good cause as the appointment of postconviction counsel was
                discretionary. See NRS 34.750(1).
                            Appellant next claimed that he had good cause because the
                State did not respond to his claim that he was deprived of a direct appeal
                due to the ineffective assistance of counsel and that his trial counsel's
                failure to file a direct appeal after being requested to do so was
                abandonment constituting good cause. This claim did not provide good
                cause because a claim of ineffective assistance of counsel may only provide
                good cause where the ineffective-assistance claim itself is not procedurally
                barred, and appellant's claim was reasonably available to appellant to
                raise in his first postconviction petition.   See Hathaway v. State, 119 Nev.
248, 252,71 P.3d 503, 506 (2003).
                            Appellant next claimed that he had good cause because he had
                received new information about conditions in prison, life expectancy, and a
                regulation prohibiting clemency for certain offenders. This claim did not
                provide good cause because it does not establish an impediment external
                to the defense and the new information did not provide a basis for
                litigating a late, successive petition challenging the validity of the guilty
                plea. See id.
                            Next, appellant claimed that he had good cause because the
                district court judge had not posted a bond before assuming her office.
                Appellant failed to demonstrate that the judge was not qualified to serve
                or that this argument provided good cause for his late and successive
                petition. See id.
                             Finally, appellant appeared to claim that the decision in State
                v. Volosin, Docket No. 64082 (Order of Affirmance, February 2, 2015),
                provided good cause. This decision would not provide good cause as it was

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A
                unpublished and no exception applies in this case, see SCR 123, and the
                decision in Volosin relied upon this court's decision in Cunningham v.
                State, 100 Nev. 396, 683 P.2d 500 (1984), which is not new law.       See

                Hathaway, 119 Nev. at 252, 71 P.3d at 506. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2



                                                            /                    , C.J.
                                                        Hardesty


                                                         c29Wer
                                                        Parraguirre
                                                                                    J.




                                                        Douglas




                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Charlie Cabrera
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2 We have reviewed all documents that appellant has submitted in
                pro se to the clerk of this court in this matter, and we conclude that no
                relief based upon those submissions is warranted. To the extent that
                appellant has attempted to present claims or facts in those submissions
                which were not previously presented in the proceedings below, we have
                declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A